DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15, 17 – 23, 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chaffins et al. (US 2009/0038832 A1) teach a method for fabricating an apparatus comprising at least one microfluidic channel within an anisotropic composite material structure comprising multiple electrically and thermally conductive pathways, the method comprising:
providing an electrode (12a, 12b and 12c) within a composite material (nanotube dispersion 18), the electrode positioned in a desired location for a microfluidic channel (e.g., the microchannel formed between substrates 16a and 16b; figure 3; ¶29) (¶¶17, 28, 29, 31 and 32; figures 2 and 3);
applying an electric field across at least a portion of the composite material using the electrode whereby to define the pathways (¶¶28, 29, 31, 32; figures 2 and 3); and
curing the composite material whereby to fix the pathways in position in the composite material (¶¶24, 28, 29, 31, and 32; figures 2 and 3).

Regarding claim 15, the cited prior art neither teaches nor fairly suggests that the method is further comprising the step of  removing the electrode from the cured composite material.
Regarding claim 31, the cited prior art neither teaches nor fairly suggests that the method further provide wherein at least one of the support structure and upper layer include a conductive .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797